1    Robert L. Brace, State Bar No. 122240
     rlbrace@rusty.lawyer
2    1807 Santa Barbara Street
     Santa Barbara, CA 93101
3
     Telephone: 805-845-8211
4
     Michael P. Denver, State Bar No. 199279
5    mpdenver@hbsb.com
     HOLLISTER & BRACE
6    A Professional Corporation
     1126 Santa Barbara Street
7
     Santa Barbara, CA 93102
8    Telephone: 805-963-6711
     Facsimile: 805-965-0329
9

10   Attorneys for Plaintiffs and all others similarly situated
11                                 UNITED STATED DISTRICT COURT
12                         FOR THE EASTERN DISTRICT OF CALIFORNIA
13
      RONALD C. EVANS, an individual; JOAN                 CASE NO.: 2:17-cv-01123-WBS-DB
14    M. EVANS, an individual; DENNIS
      TREADAWAY, an individual; an all others              STIPULATION AND ORDER
15    similarly situated,                                  CONTINUING CASE DEADLINES BY
                                                           60 DAYS FOR MEDIATION
16                             Plaintiffs,
17    vs.
18    ZB, N.A., a national banking association, dba
      California Bank & Trust,
19
                               Defendant.
20

21

22          Plaintiffs Ronald C. Evans, Joan M. Evans, and Dennis Treadaway, (the “Putative Class
23   Action Representatives”) and Defendant, Zion Bancorporation, N.A., a national banking
24   association, formerly known as ZB, N.A., doing business as California Bank & Trust
25   (“CB&T”) and together with the Plaintiffs, the “Parties”, by and through their respective
26   counsel of record, enter into the following stipulation (the “Stipulation”):
27          1.        The Plaintiffs’ Class Action Complaint against CB&T was filed nearly 3 years
28   ago, on May 26, 2017. The original Complaint was dismissed in December 2017 and the
                                                       1
                 STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES BY 60 DAYS FOR MEDIATION
1    Plaintiffs appealed the dismissal.

2           2.        In June of 2019, the Ninth Circuit issued a Memorandum Opinion reversing the

3    dismissal. Evans v. ZB, N.A., 2019 U.S. App. LEXIS 18781 (9th Cir. June 24, 2019).

4           3.        In October of 2019, the Plaintiffs filed their First Amended Complaint (“FAC”).

5           4.        In November 2019, CB&T filed a Motion to Dismiss the FAC and on December

6    18, 2019, this Court issued its Memorandum and Order granting in part and denying in part

7    CB&T’s Motion to Dismiss. The Court’s Memorandum and Order afforded the Plaintiffs until

8    January 2, 2020 to file a Second Amended Complaint, if they chose to do so.

9           5.        The Plaintiffs chose not to file a Second Amended Complaint and thereafter

10   CB&T timely filed its Answer to the FAC.

11          6.        On January 7, 2020, the Court entered an order setting forth the following

12   deadlines (the “Scheduling Order”):

13                    a.     The Parties must confer and attempt to agree upon a discovery plan, as

14                           required by Federal Rule of Civil Procedure 26(f), on or before March

15                           20, 2020.

16                    b.     The Parties must exchange their initial disclosure under Federal Rule of

17                           Civil Procedure 26(a) on or before April 3, 2020.

18                    c.     A Status Conference was scheduled for April 27, 2020 at 1:30 p.m.

19                    d.     The Parties must file a joint status conference report on or before April

20                           13, 2020.

21          7.        Counsel for the Parties recently discussed avenues to resolve, on their own, this

22   nearly 3 year-old litigation. In that regard, a mediation has been set for March 30, 2020 in San

23   Francisco, before retired Placer County Superior Court Judge Richard L. Gilbert.

24          8.        To allow time for the Parties to proceed with mediation without incurring

25   potentially unnecessary attorneys’ fees and costs, the Parties jointly request the Court to

26   continue case deadlines in the Scheduling Order for 60 calendar days such that if the case does

27   not settle, the following deadlines would apply:

28   ///
                                                        2
                 STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES BY 60 DAYS FOR MEDIATION
1                      a.     Plaintiffs’ Counsel will file and serve a motion with this Court seeking

2                             an order designating them as interim counsel under Federal Rules of

3                             Civil Procedure 23(g)(3) on or before May 5, 2020;

4                      b.     The Parties will confer and attempt to agree upon a discovery plan, as

5                             required by Federal Rules of Civil Procedure 26(f), on or before May 19,

6                             2020; and

7                      c.     The Parties will exchange their initial disclosures under Federal Rules of

8                             Civil Procedure 26(f), on or before June 2, 2020.

9            9.        The Parties submit this proposal in an effort to conserve judicial resources. If

10   the foregoing schedule is acceptable, the Parties request that this Court continue the Status

11   Conference scheduled for April 27, 2020 at 1:30 p.m., to June 26, 2020, or to such other date

12   and time as this Court deems appropriate.

13           10.       This Stipulation does not waive, alter, or modify any rights, defenses or claims

14   of any of the Parties in this case.

15   Dated: March 5, 2020                            BUCHALTER, A Professional Corporation

16                                                   B:       /s/ Robert S. McWhorter
                                                              Robert S. McWhorter
17                                                            Jarrett S. Osborne-Revis
                                                              Attorneys for Defendant,
18
                                                              Zion Bancorporation, N.A., a national
19                                                            banking association, formerly known as
                                                              ZB, N.A., doing business as California
20                                                            Bank & Trust
21
     Dated: March 5, 2020                            By:      /s/ Robert L. Brace
22
                                                              Robert L. Brace
23                                                            Attorneys for Plaintiffs and all other
                                                              similarly situated
24
     Dated: March 5, 2020                            HOLLISTER & BRACE
25                                                   A Professional Corporation
26
                                                     By:      /s/ Michael P. Denver
27                                                            Michael P. Denver
                                                              Attorneys for Plaintiffs and all other
28                                                            similarly situated
                                                          3
                  STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES BY 60 DAYS FOR MEDIATION
1
            I, the filer of this document, attest that each of the other signators have consented to the
2
     filing of this document.
3

4
     Dated: March 5, 2020                          HOLLISTER & BRACE
5                                                  A Professional Corporation
6

7
                                                   By:     /s/ Michael P. Denver
8                                                          Michael P. Denver
                                                           Attorneys for Plaintiffs and all other
9                                                          similarly situated
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                      4
              STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES BY 60 DAYS FOR MEDIATION
1                                                       ORDER

2              Based upon the Parties’ Stipulation, and good cause appearing, if the case does not

3    settle,

4              IT IS HEREBY ORDERED that:

5              1.        Plaintiffs’ Counsel will file and serve a motion with this Court seeking an order

6                        designating them as interim counsel under Federal Rules of Civil Procedure

7                        23(g)(3) on or before May 5, 2020;

8              2.        The Parties must confer and attempt to agree upon a discovery plan, as required

9                        by Federal Rule of Civil Procedure 26(f), on or before May 19, 2020;

10             3.        The Parties must exchange their initial disclosures under Federal Rule of Civil

11                       Procedure 26(a) on or before June 2, 2020;

12             4.        The Conference scheduled for April 27, 2020 at 1:30 p.m. is hereby continued to

13                       July 6, 2020 at 1:30 p.m.; and

14             5.        The Parties shall meet and confer on Rule 26 issues and file a joint status report

15                       no later than June 22, 2020.

16

17   Dated: March 5, 2020

18
19

20

21

22

23

24

25

26
27

28
                                                           5
                    STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES BY 60 DAYS FOR MEDIATION
